DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. Claims 1, 3-8, 10, 12, 13, 15-17, 19, and 20 are amended. Claims 9, 14, and 18 are as previously presented. Claims 2 and 11 are original. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 11/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11/15/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 13-14 under the heading “Rejections to claims under 35 U.S.C. § 112”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 15 under the heading “Rejections to claims under 35 U.S.C. § 112”), the arguments are partially persuasive. Particularly, for Claim 19 the word “continually” was not removed and the claim remains indefinite for the same reasons as previously presented in the final office action mailed 8/17/2021. For all remaining rejections previously made under 112(b), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 16-22 under the heading “Rejections of Claims 1-20 under 35 U.S.C. § 101”), the arguments are not persuasive. While the office agrees that the claims are directed toward a statutory category of subject matter (see arguments p. 16), the arguments further state that the claims are not directed to a judicial exception, and even if they are, are integrated into a practical application. The office respectfully disagrees. Regarding the claims being directed to a judicial exception, the arguments (p. 18-19) state that the recited functions in the claims are not features that can be performed in the human mind because they are rooted in computer functionality and require electronic components. However, the functions of data collection, analysis, and calculation can all be performed by humans manually (for example using pen and paper, as was done before computers were available), and the claims do not recite any particular operation that could only be done by a computer. The claims do not specify any particular amount or rate of data being processed and the broadest reasonable interpretation of the claims would include an analysis of data of two drivers, including two locations and two driving metrics 
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 22-38 under the heading “The Claims Distinguish Patentably Over the References of Record”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn. 
Specification
The specification is objected to because of the following informalities:
In ¶0075, “61 MPS” should instead read “61 MPH”
Appropriate correction is required.

Claim Objections
Claims 1, 10, and 19 are objected to because of the following informalities:
In Claims 1, 10, and 19, "associated a plurality of geo-positional locations" should instead read "associated with a plurality of geo-positional locations"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 10, and 19, the claims recite “different phases of driving of the vehicle that are based on a particular speed that is permitted within an environment in which the vehicle is driven.” The disclosure as originally filed (see specification ¶0075) recites a low, medium, and high speed environment which are characterized by or associated with speed thresholds, however there does not appear to be any description that these are speeds that are “permitted” in any way. The subject matter therefore was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, the claims recite “analyzing the vehicle driving pattern to process a dynamic based residual value” (“the vehicle driving pattern” being recited in the claims as the result of the aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern). The disclosure as originally filed (see e.g. Claims 8, 17, and 20 filed 12/3/2018 and Figure 4, specification ¶0107) recites determining the dynamic based residual value based on dynamic data. The location data is then used (e.g. Claims 9 and 18, blocks 408-412) to update the dynamic based residual value. In other words, the processing of a dynamic based residual value is disclosed as only using the dynamic data rather than the vehicle driving pattern which is derived from both the dynamic and locational data. The subject matter therefore was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 19, the claims phrase “different phases of driving of the vehicle that are based on a particular speed that is permitted within an environment” render the claims indefinite. Particularly, it is not clear whether a speed being “permitted” refers to the speed being allowed by some authority (for example a legal speed limit) or alternatively whether speed being “permitted” refers to constraints of the environment itself (such as tight turns not permitting a high speed, although it is noted that this is also indefinite as any particular speed permitted would be dependent on the capabilities of any individual vehicle) or something else. Upon review of the specification for clarity (see e.g. ¶0075) the speed being “permitted” is not described. The claims are therefore indefinite. For the 
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 10 (for Claims 11-18, and Claim 19 (for Claim 20) and for failing to cure the deficiencies listed above.
Regarding Claims 1, 8, 10, 17, 19, and 20, the use of the term “process” or “processing” renders the claims indefinite. Particularly in the phrases 
“for processing a residual value of a vehicle” (preamble Claims 1 and 10),
analyzing/analyze “the vehicle driving pattern to process a dynamic based residual value…” (in Claims 1, 10, and 19), 
processing/process “residual values of the vehicle that apply…”(in Claims 1, 10, and 19), and
“to process the dynamic based residual value of the vehicle” (in Claims 8, 17, and 20),
the claims use the term “process” or “processing” as a verb, which may be defined as “operate on (computer data) by means of a program” or “to subject to examination or analysis.” In other words, the claims recite some operation or analysis of a value (implying that the value is already known, and is being processed), however in the context of the claims, the term “process” or “processing” appears to instead mean “calculate” or “generate” or “determine.” The claims are therefore indefinite as it is not clear whether the processing in the claims refers to some operation on a value that has already been determined, or alternatively whether the phrase refers to the actual determining of the recited value. The claims are therefore indefinite. For the purposes of examination, the terms “process” or “processing” in the phrases recited above are interpreted as “determine” or “determining.”
Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-9), Claim 8 (for Claim 9), Claim 10 (for 
Regarding Claim 1, the limitation “wherein driving trends that are respectively expressed during different phases of driving of the vehicle are determined for a plurality of vehicle dynamic categories and driving trend data points that are associated with the driving trends are electronically aggregated to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle” renders the claims indefinite. It has been held that a "wherein" clause limits a method/process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the “wherein” clause in Claim 1 does not appear to give any further meaning to a recited step, but instead appears to be reciting two new steps (determining driving trends and aggregating driving trend data points). The scope of the method is therefore unclear, as it is not clear whether the phrase is reciting additional steps of the method or alternatively is merely reciting intended use of the data, which receives little patentable weight. For the purposes of examination, the limitation is interpreted as positively reciting additional method steps of “determining driving trends that are respectively expressed…” and “aggregating driving trend data points that are associated…”.
Additionally, the limitation “wherein the map database is electronically queried with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle” renders the claims indefinite. It has been held that a "wherein" clause limits a method/process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the “wherein” clause does not appear to be modifying or providing any additional meaning to the electronically accessing step, but instead appears to be reciting a new steps of querying the map database and determining a vehicle locational data pattern. The scope of the method is therefore unclear, as it is not clear whether the phrase is reciting additional steps of the method or alternatively is 
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 7, the phrases “wherein the additional driver is designated as the current driver of the vehicle if it is determined…” and “wherein the first driver is designated as the current driver of the vehicle if it is determined…” render the claim indefinite. It has been held that a "wherein" clause limits a method/process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the “wherein” clauses do not appear to be modifying or providing any additional meaning to a recited step, but instead appear to be reciting additional steps of designating a current driver. The scope of the method is therefore unclear, as it is not clear whether the phrases are reciting additional steps of the method, or alternatively are merely reciting some intended use, which receives little patentable weight. For the purposes of examination, the limitation is interpreted as positively reciting an additional method step of designating a current driver, such that the “wherein” clauses modify and give further meaning to the designating step.
Regarding Claim 19
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 19 and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without being integrated into a practical application and without significantly more.
Regarding Independent Claims 1, 10, and 19, the claims recite functions for receiving and storing sensor data, accessing the data to determine a dynamic pattern, accessing map data to determine a locational pattern, determining a vehicle driving pattern by aggregating the dynamic and locational patterns, analyzing the driving pattern to determine a dynamic based residual value, and processing residual values. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed by a human mind. Particularly, receiving and storing data may pertain to observing and remembering information or receiving the information on paper, and determining a driving pattern, locational attributes, and analyzing the pattern to determine a dynamic residual value and determine final residual values corresponds to evaluation and judgment of this data, which could be performed by a person appraising a vehicle, or a calculation done on pen and paper (see MPEP 2106.04(a)(2)(III)). Thus, the claim recites the judicial exception of an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements present in the claims are the computer performing the “computer-implemented method,” (in Claim 1) or the processor in Claim 10, or memory/computer readable medium in Claims 10 and 19, as well as the storage on an electronic storage unit, the accessing being done “electronically,” and the step 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding Dependent Claims 2-9, 11-18, and 20, the claims do not add additional elements that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 11 further specify that the sensor data may be captured by dynamic sensors and GPS sensors, however this only narrows original source of the data. The claims do not positively include the dynamic sensors or GPS sensor, and the computer/processor is not recited as receiving the data directly from these sensors. Thus the claims further narrow the mental process but do not add additional elements.
Claims 3-6 and 12-15 further narrow the determining of the driving pattern. This is further detail of the mental process of evaluation of driving data, and the claims do not add any additional elements.
Claims 7 and 16 further narrow the determination of a change of driver. This is further detail of the mental process of evaluation and judgment of driving data, and the claims do not add any additional elements.
Claims 8, 9, 17, 18, and 20 further add steps/functions for determining a residual value of the vehicle, based on various data. This is an abstract idea of a mental process or mathematical operation, as the estimation or calculation of a used vehicle value can be performed by a human mind, on pen and paper, or by use of a formula. The claims do not add any additional elements.
Allowable Subject Matter
Claims 1-20 are rejected under 112(a), 112(b) and 101, and Claims 1, 10, and 19 are objected to for minor informalities, but Claims 1-20 would be allowable if amended to overcome the rejections under 112(a), 112(b), and 101 and to overcome the objections.
The following is the Examiner’s statement of reasons for indicating allowable subject matter:
Regarding Claims 1, 10, and 19, the most similar prior art, US2017/0337573A1 (Toprak et al.) teaches a system/method/storage medium comprising instructions (see [0025-0028], functions of a processor running software on memory as an online service/server enacting a vehicle management service platform (VMSP)) for processing a residual value of a vehicle (see Figure 44A, [0060], Market Vehicle Value) that is associated with vehicle driver of the vehicle (see [0060], Figure 44B, Market Vehicle Value based Car Health Degradation Model, [0048] associated with drivers), comprising:  receiving and storing vehicle sensor data from the vehicle for at least one predetermined period of time to a vehicle trip log stored upon an electronic storage unit of the vehicle, wherein the sensor data includes vehicle dynamic data associated with each trip of the vehicle and location data associated a plurality of geo-positional locations of the vehicle (see [0033, 0036]), electronically accessing the vehicle trip log to analyze the stored sensor data to determine a vehicle dynamic data pattern (see [0048] driving habits), wherein driving trends that are respectively expressed are determined for a plurality of vehicle dynamic categories and driving trend data points that are associated with the driving trends are electronically aggregated to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle (see [0048] e.g. acceleration data and braking data); electronically accessing a map database with locational attributes that are associated with a plurality of geo-positional locations, wherein the map database is electronically queried with vehicle location data that is determined from the vehicle sensor data to determine a vehicle locational data pattern that includes the locational attributes associated with locations of the vehicle (see [0047] environmental factors associated with geo-locations from tracking), to calculate at least one of: a residual depreciation and a residual appreciation of the vehicle for the at least one predetermined period of time (see [0047] CarScore based on the location data, and [0035] made up of individual DriverScores, and [0060], a RealPrice is adjusted (depreciation or appreciation) based on a Car Health Degradation Model, which is determined based on CarScore); determining a vehicle driving pattern that is associated with a current (see [0049] the combined data, for a particular operator [0035] checked in as a current driver), wherein the current driver of the vehicle includes a first driver or an additional driver(see [0035, 0048] different users), wherein the vehicle driving pattern is determined based on an aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern; (see [0049] combined information including performance data (dynamic), and environmental/road condition/weather data (the locational attributes), analyzing the vehicle driving pattern to process a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time (see [0051] the RealPrice (dynamic based residual value) based on CarScore, [0035] based on DriverScores, [0049] which are based on the combined data); processing residual values of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value)) that apply to respective points in time during a lifecycle of the vehicle (see Figure 44B, the Market Vehicle Value over time) and are specifically associated with the first driver and the additional driver (see [0060] Market Vehicle Values based on Carscore which [0035] based on DriverScores) wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle (see [0060], Figure 44B, the Market Vehicle Value (residual value) is determined based on the RealPrice (the dynamic based residual value) and an adjustment by the Car Heath Degradation Model (the residual depreciation or appreciation)). 
US2014/0236472A1 (Rosario) teaches a database that is stored upon an electronic storage unit of the vehicle (see [0015, 0027] contextual information module in a memory of the vehicle) and continually updated (see [0027] the contextual information can be received from data sources 140, which [0015] may be external data sources) with locational attributes that are associated with a plurality of geo-positional locations (see [0030] features associated with locations or areas), wherein (see [0030] crime rate information for various areas), and point-of-interest data (see [0030] points of interest).
US2015/0191178A1 (Roy et al.) teaches executing electronically processed instructions to electronically control at least one vehicle system to electronically execute vehicle settings (see Figure 4, [0049] using a computing device to adjust settings/preferences in step 422) associated with the current driver of the vehicle (see Figure 4, [0049] the settings are associated with the driver whose characteristics match a profile, i.e. a current driver operating the vehicle) based on a comparison of a real time vehicle sensor data with the vehicle driving pattern (see Figure 4, [0047-0049], activating the settings is based on a “YES” determination at step 414, which is based on the vehicle sensor data from step 402 which may be during a trip (real time) and comparing against the primary driver profile (vehicle driving pattern) from step 404).

However, the prior art does not disclose or render obvious a method/system/computer readable storage medium storing instructions that cause a processor to perform functions comprising:

…to determine a vehicle dynamic data pattern, wherein the vehicle dynamic data pattern pertains to vehicle dynamics that are captured during different phases of driving of the vehicle that are based on a particular speed that is permitted within an environment in which the vehicle is driven, wherein driving trends that are respectively expressed during different phases of driving of the vehicle are determined for a plurality of vehicle dynamic categories and driving trend data points that are associated with the driving trends are electronically aggregated to output the vehicle dynamic data pattern that is associated with a current driver of the vehicle;

determining a vehicle driving pattern that is associated with a current driver of the vehicle, wherein the current driver of the vehicle includes a first driver or an additional driver, wherein the vehicle driving pattern is determined based on an aggregation of the vehicle dynamic data pattern and the vehicle locational data pattern;
analyzing the vehicle driving pattern to process a dynamic based residual value of the vehicle that is based on vehicle dynamic operation of the vehicle during the at least one predetermined period of time;
processing residual values of the vehicle that apply to respective points in time during a lifecycle of the vehicle and are specifically associated with the first driver and the additional driver, wherein the residual values of the vehicle are determined based on an aggregation of the dynamic based residual value and at least one of: the residual depreciation of the vehicle and the residual appreciation of the vehicle; and


Applicant’s arguments (see p. 24, 27, 29, 32, 34, and 37 in the arguments filed 11/15/2021) are persuasive in that the prior art does not render obvious the aggregation of the vehicle dynamic data pattern (as based on the particularly claimed dynamics captured during different phases) and the vehicle locational data pattern (as based on the particularly claimed locational attributes) to determine the vehicle driving pattern, along with the use of vehicle driving pattern for executing settings associated with the current driver of the vehicle and the claimed residual value calculations, without improper hindsight reconstruction of the claims. The prior rejections under 103 are therefore withdrawn. The combination of limitations defining the particular determinations of the dynamic and locational data patterns, combined with the aggregation and executing of vehicle settings, with the particular vehicle residual determinations is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such Claims 1, 10, and 19 would be allowable. Claims 2-9, 11-18, and 20 would also therefore be allowable as being dependent on Claims 1, 10, or 19.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20120221170-A1 teaches subject matter including determining driving patterns for different average speeds (see e.g. [0080]).
US-20170309092-A1 teaches subject matter including analysis of driving dynamics for particular speeds (see e.g. [0245-0246]).
US-20180330417-A1 teaches subject matter including vehicle valuation based on vehicle attributes and location (see e.g. [0060]).
US-20210334865-A1 teaches subject matter including determining and adjusting a vehicle resale price based on dynamic and location data (see e.g. Claim 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619